Citation Nr: 0405333	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-10 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted the 
veteran's claim for entitlement to service-connection for 
diabetes mellitus and assigned it a 20 percent disability 
rating.

The veteran is service connected for the following:  
Lymphedema of the left lower extremity due to venous 
insufficiency, rated 40 percent disabling; lymphedema of the 
right lower extremity due to venous insufficiency, rated 40 
percent disabling; arteriosclerotic heart disease, and 
coronary artery disease, rated 10 percent disabling.  These 
disabilities were service connected as "venous 
insufficiency, both legs, with chronic edema" by rating 
decision in 1970, and were later rated as separate 
disabilities.  A rating decision in January 2002 granted 
service connection for diabetes mellitus type II, and 
assigned a 20 percent disability rating under 38 C.F.R. Part 
4, Diagnostic code 7913, and, by rating decision in January 
2003, entitlement to service connection was granted for 
diabetic neuropathy of the right lower extremity, rated 10 
percent disabling; diabetic neuropathy of the left lower 
extremity, rated 10 percent disabling; diabetic neuropathy of 
the left upper extremity, rated noncompensable; and diabetic 
neuropathy of the right upper extremity, rated 
noncompensable.  The veteran has an over-all combined 80 
percent disability evaluation, and has been in receipt of a 
total disability rating based on individual unemployability 
since January 1, 2001, awarded by rating decision in October 
2001.


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's diabetes mellitus is not insulin dependent, 
is controlled through oral medication and restricted diet; 
his activities are unrestricted, there is no evidence of 
progressive weight loss, weakness, or episodes of 
ketoacidosis or hypoglycemic reaction requiring 
hospitalization within the relevant rating period.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

The Board also notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) states 
that VCAA notice must be provided before the initial 
unfavorable determination by the RO.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  It also 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice  requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In the present case, the veteran filed a claim for 
entitlement to service connection for diabetes associated 
with herbicide exposure in November 2000.  The RO granted the 
veteran's claim in a rating decision dated in January 2002 
and assigned him a 20 percent disability rating.  

The veteran filed a notice of disagreement (NOD) with the 
initial disability rating assigned to his service-connected 
diabetes mellitus in February 2002.  In June 2002, the RO 
issued a statement of the case (SOC) in which it provided the 
veteran and his representative with the law and regulations 
relevant to his claim for an increased initial disability 
rating.  Specifically, the SOC set forth the criteria 
necessary for entitlement to each disability rating available 
under 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913.  It 
also included the text of 38 C.F.R. § 3.159 (2003), which 
sets forth the VA's duty to assist in developing a veteran's 
claim, including a discussion on which evidence and 
information the VA and the veteran are responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran also received a VCAA notification letter dated in 
June 2002 in connection with his claim for entitlement to a 
total disability rating (TDIU).  This letter requested: 
"[T]ell [VA] about any additional information or evidence 
that you want us to try to get for you."  In addition, it 
discussed VA's duty to assist the veteran with his claim and 
identified the evidence and information that VA and the 
veteran were responsible to obtain. 

The veteran received another VCAA notification letter, dated 
in August 2002, in connection with the veteran's claim for 
entitlement to service connection for peripheral neuropathy.  
This letter also discussed VA's duty to assist the veteran 
with his claim and identified evidence and information that 
VA and the veteran were responsible to obtain.  In addition, 
it requested: "[T]ell [VA] about any additional information 
or evidence that you want us to try to get for you."  

The claims file contains both private and VA medical reports 
regarding the veteran's service-connected diabetes mellitus, 
lymphedema of the right and left leg, heart condition and 
peripheral neuropathy of the upper and lower extremities.  
The claim file also contains two recent VA examination 
reports, dated in July 2002 and January 2003, respectively, 
which address and assess the symptomatology of the veteran's 
diabetes mellitus.  Significantly, the July 2002 VA 
examination report contains the veteran's medical history and 
addresses each factor relevant to the assignment of an 
appropriate disability rating under Diagnostic Code 7913 for 
rating diabetes.  

In addition, the veteran and his representative have had 
ample opportunity to present evidence and argument in support 
of the veteran's appeal for an increased rating for diabetes 
mellitus.  Significantly, neither the veteran nor his 
representative have identified any additional medical 
evidence which would be helpful in adjudicating the veteran's 
claim for an increased initial disability rating of his 
service-connected diabetes mellitus.  

Based on its review of the correspondence between the VA and 
the veteran, the SOC and the medical evidence of record, the 
Board concludes that the VA has satisfied its notice and 
assistance requirements under the VCAA, Quartuccio, supra and 
Pelegrini, supra.  Although the VCAA notice letter provided 
to the appellant does not address his claim specifically for 
an increased initial disability rating for his service-
connected diabetes mellitus, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim through the VCAA 
letters dated in June 2002 and August 2002 as well as the 
SOC.  However, the Board notes that even if the RO's 
notification and assistance to the veteran were found to be 
insufficient under the provisions of the VCAA, Quartuccio and 
Pelegrini, supra, there is no prejudice to the veteran in 
deciding his claim on the merits because he has been told 
what the requirements are to establish entitlement to a 
higher evaluation, has been provided ample opportunity to 
present evidence meeting those requirements and has had the 
assistance of the RO to develop every possible source of 
evidence or information that might substantiate his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In addition, there is no reasonable possibility that the 
return of the claim to the RO for further efforts to assist 
would raise any reasonable possibility of substantiating the 
veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The medical evidence of record 
addresses each factor relevant to the assignment of a proper 
disability rating for service-connected diabetes mellitus.  
Furthermore, neither the veteran nor his representative has 
identified any additional evidence or information relevant to 
his claim.  Therefore, the veteran is not prejudiced by 
appellate review and the Board can issue a final decision.  


II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on a veteran's average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  If two evaluations are 
potentially applicable, the higher evaluation is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
about the degree of disability is resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (2003).  When, after careful 
consideration of all the available evidence, a reasonable 
doubt arises regarding the degree of disability, such doubt 
will be resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
addition, upon disagreement with the initial rating assigned 
following a grant of service connection, a separate rating 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003).

The Board acknowledges that pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficiently characterize 
the disease and the resulting disability.  38 C.F.R. § 
4.21(2003).  In addition, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, the evaluation of the same disability or the 
same manifestation under different diagnoses is to be 
avoided.  38 C.F.R. § 4.14 (2003).  The assignment of more 
than one rating for the same disability constitutes 
impermissible "pyramiding" of benefits.  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  It is possible, however, 
for a veteran to have separate and distinct manifestations 
from the same injury, permitting the assignment of two 
different ratings.  See Fanning v. Brown, 4 Vet. App. 225, 
230 (1993).  The critical element in determining whether a 
separate disability rating may be assigned for manifestations 
of the same injury is whether there is overlapping or 
duplication of symptomatology between or among the disorders.  
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Code 7913, the current disability rating assigned to 
the veteran's service-connected diabetes mellitus is 20 
percent, which reflects conditions of diabetes mellitus 
requiring insulin and restricted diet, or; requiring an oral 
hypoglycemic agent and a restricted diet.  Code 7913 provides 
for a 40 percent evaluation when diabetes mellitus requires 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating is assigned when the disability requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A maximum 100 
percent rating is in order when diabetes mellitus requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  In addition, Note 1 to 
Code 7913 states that compensable complications of diabetes 
are to be rated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  

The medical evidence of record consists of the veteran's 
service medical records, private medical records, VA 
outpatient treatment records and VA examination reports.  
According to medical evidence of record, the veteran has 
suffered from non-insulin dependent diabetes mellitus during 
the relevant rating period.  

VA outpatient treatment reports dated in February 2001 and 
May 2001 show that oral hypoglycemic agents and a restricted 
diet control the veteran's diabetes.  Specifically, the VA 
outpatient treatment report dated in February 2001 indicates 
the veteran was advised to continue controlling his diet for 
diabetes and cholesterol control and given written material 
on low salt diet.  He was also advised of diabetic's foot 
hygiene.  

The veteran's VA outpatient treatment report dated in May 
2001 shows the veteran gained 13 pounds.  The veteran 
admitted to following his diet "fairly" and not following 
his recommended exercise regime.  The VA physician 
recommended that the veteran follow a restricted diabetic 
diet.  Similarly, the VA examination report dated in July 
2002 discusses the veteran's management of his diabetes 
through oral medication and a restricted diet.  
Significantly, the medical evidence shows that the veteran 
has never required insulin injections or a restriction on his 
activities to manage his diabetes during the relevant rating 
period.  In addition, the July 2002 VA examination report 
indicates that the veteran does not have a history of 
ketoacidosis or hypoglycemic reaction requiring 
hospitalization.  It indicates "no evidence of progressive 
weight loss or weakness."  It also indicates that the 
veteran does not suffer from eye problems.

The report also addresses disabilities not resulting from 
diabetes, including the veteran's heart condition, with 
hospitalization for a cardiac catheterization, and his 
history of leg swelling (edema), and repeated hospitalization 
for thrombophlebitis.  Lymphedema of the lower extremities 
for which separate ratings are in effect, may cause symptoms 
pertaining to skin problems, such as stasis pigmentation, 
eczema, ulceration and pitting edema.  Diabetes mellitus may 
also cause skin problems of the lower extremities.  However, 
to the extent that any of these symptoms may be attributable 
to diabetes mellitus, they have been considered and rated as 
part of the lymphedema of the lower extremites.  

The claims file also contains a letter from the veteran's 
private physician, Dr. T.U.P.L., M.D., dated in October 2002, 
which discusses his treatment of the veteran for weakness and 
numbness of lower extremities.  It also indicates the veteran 
suffers from peripheral neuropathy and he cannot be treated 
with oral medications and physical therapy.  The veteran's 
neuropathy of the extremities is due to his diabetes and is 
rated and compensated separately from the symptoms 
compensated for under Diagnostic Code 7913.  Entitlement to 
service connection for neuropathy of the extremities was 
granted in January 2003 as secondary to diabetes mellitus, 
and there is no indication on the veteran's part of any 
dissatisfaction with these ratings.

Considering the evidence in light of the appropriate rating 
criteria, with his diabetes mellitus controlled by oral 
medication and a restricted diet, the Board concludes that 
the preponderance of the evidence shows the veteran's overall 
disability picture from diabetes mellitus most closely 
approximates the criteria for a disability rating of 20 
percent under Code 7913. 







							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



